ALD-232                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-2829
                                       ___________

                         IN RE: KEITH MANFREDI, Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                            (Related to D.N.J. 12-cv-01905)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   July 19, 2012
                Before: SLOVITER, FISHER and WEIS, Circuit Judges
                           (Opinion filed: July 31, 2012)
                                    _________

                                        OPINION
                                        _________

PER CURIAM.

       Keith Manfredi petitions this Court for a writ of mandamus compelling the United

States District Court for the District of New Jersey to rule on a motion for summary

judgment. We will deny the petition as moot.

       In March of 2012, Manfredi filed a petition for writ of habeas corpus pursuant to

28 U.S.C. §2241, challenging a prison disciplinary decision that resulted in the loss of

good time credit. On May 14 2012, Manfredi filed a motion for summary judgment. On

July 5, 2012, Manfredi filed a petition for a writ of mandamus, requesting that we compel
                                             1
the District Court to grant him summary judgment. Meanwhile, the District Court

ordered the United States to file an answer within thirty days on July 12, 2012, and

denied Manfredi’s motion without prejudice on July 13, 2012 because it was filed

prematurely.

       In light of the District Court decision, to the extent Manfredi is asking us to

compel a ruling on his motion, the petition is denied as moot. See In re Orthopedic Bone

Screw Prod. Liab. Litig., 94 F.3d 110 (3d Cir. 1996). To the extent that Manfredi seeks

relief relating to the merits of the claims raised in his habeas petition, mandamus is not an

alternative to an appeal. In re Chambers Dev. Co., Inc., 148 F.3d 214. (“A writ of

mandamus should not be issued where relief may be obtained through an ordinary

appeal”). Besides, the District Court has yet to rule on his §2241 petition.

       We will deny the petition for a writ of mandamus.




                                              2